     Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


 JOSE VALENTÍN MARRERO, EMERITA
 MERCADO ROMAN, PERSONALLY, AS
 MEMBERS OF THEIR CONJUGAL
 PARTNERSHIP AND ON BEHALF OF
 THEIR SON GAJVM                          CIVIL NO. 18-1286(RAM)

       Plaintiffs

            v.

 COMMONWEALTH OF PUERTO RICO;
 DEPARTMENT OF EDUCATION OF THE
 COMMONWEALTH OF P.R.

       Defendants



                            OPINION AND ORDER
RAÚL M. ARIAS-MARXUACH, U.S. District Judge

     Pending     before   the   Court   are   José   Valentín-Marrero   and

Emerita Mercado-Roman’s, (collectively, “Plaintiffs” or “Parents”)

Motion for Amended or Additional Findings under Rule 52(b) of Fed.

R. Civ. P. (Docket No. 269) and Motion to Alter or Amend Judgment

under Rule 59 of Fed. R. Civ. P. (Docket No. 271). For the reasons

discussed below, the Court GRANTS IN PART and DENIES IN PART

Plaintiffs’ Motion for Amended or Additional Findings under Rule

52(b) of Fed. R. Civ. P. at Docket No. 269 and DENIES their Motion

to Alter or Amend Judgment under Rule 59 of Fed. R. Civ. P. at

Docket No. 271.
       Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 2 of 11
Civil No. 18-1286(RAM)                                                         2


                                   I. BACKGROUND

       On May 11, 2018, Plaintiffs brought the present action against

the Commonwealth of Puerto Rico and the Department of Education of

the Commonwealth of Puerto Rico (“DOE”) on behalf of their son

GAJVM. They sought injunctive relief, reimbursement of costs, and

attorney’s fees for alleged violations of the Individuals with

Disabilities Education Act (“IDEA” or “Act”), 20 U.S.C. §§ 100 et

seq.    (Docket       No.   1).   Particularly,    Plaintiffs    requested    an

injunction ordering the DOE to prepare an Individualized Education

Program (“IEP”) for GAJVM, a minor registered with the DOE as a

student with disabilities, that incorporates Applied Behavior

Analysis (“ABA”) services. Id. at 3, 11-13.

       After       considerable   litigation,     Plaintiffs    and   Defendants

filed separate motions for summary judgment in June 2020. (Docket

Nos. 167 and 184). Having considered the motions for summary

judgment, as well as the responses filed by the parties, the Court

ultimately issued an opinion and order denying in part and granting

in part both motions for summary judgment. (Docket No. 260).

Specifically, the Court issued the following ruling:

       The Court GRANTS IN PART Plaintiffs’                request      for
       permanent injunction as follows:

                  The parties are hereby ORDERED to meet and
                   approve a 2020-2021 IEP for GAJVM by
                   September 8, 2020 that incorporates ABA
                   services and is devised with the assistance
                   of an ABA-certified professional. If the
                   Department does not have an ABA-Certified
     Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 3 of 11
Civil No. 18-1286(RAM)                                                     3


                professional on hand,         then    it   shall
                contract with one.

               If the parties are unable to agree on an
                IEP or an appropriate placement for GAJVM
                for the 2020-2021 school year, the parties
                are ORDERED to exhaust the administrative
                remedies available under the IDEA. See 20
                U.S.C.A. § 1415.

     […]

     Additionally, the DOE is hereby ORDERED to:

               Reimburse Plaintiffs for the private school
                costs incurred from November 2018 through
                February 2019 totaling Three Thousand
                Twenty Dollars ($3,020.00); and

               Provide eleven (11) months of compensatory
                education corresponding to the period from
                April 2018 through February 2019 in which
                GAJVM was not offered an IEP that would
                provide him with a FAPE.

     Id. at 56-57.

     On September 16, 2020, Plaintiffs filed a Motion for Amended

or Additional Findings under Rule 52(b) of Fed. R. Civ. P. and a

Motion to Alter or Amend Judgment under Rule 59 of Fed. R. Civ. P.

(Docket    Nos.   269   and   271).   Subsequently,   Defendants   filed   a

Response in Opposition (Docket No. 274) and Plaintiffs filed a

Reply to Response in Opposition (Docket No. 277).

                                II.   ANALYSIS

  A. Motion for Amended or Additional Findings under Rule 52(b)

     Fed. R. Civ. P. 52(b) provides that “[o]n a party's motion

filed no later than 28 days after the entry of judgment, the court
     Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 4 of 11
Civil No. 18-1286(RAM)                                                    4


may amend its findings—or make additional findings—and may amend

the judgment accordingly.” The First Circuit has noted that the

purpose of Rule 52(b) “is to permit the correction of any manifest

errors of law or fact that are discovered, upon reconsideration,

by the trial court” and should not be a mechanism for “parties to

rehash old arguments already considered and rejected by the trial

court.” Nat'l Metal Finishing Co. v. BarclaysAmerican/Commercial,

Inc., 899 F.2d 119, 123 (1st Cir. 1990). Therefore, a motion to

amend should not be “employed to introduce evidence that was

available at trial but was not proffered, to relitigate old issues,

to advance new theories, or to secure a rehearing on the merits.”

In re Mayaguez Advanced Radiotherapy Ctr., 2012 WL 2119107 at *1

(Bankr. D.P.R. 2012) (internal quotations omitted).

     “A district court's ruling on a motion to amend findings ‘[is]

committed   to   the   sound   discretion   of   the   district   court.’”

Feliciano Hernandez v. Pereira Castillo, 2010 WL 5072567, at *2

(D.P.R. 2010), aff'd, 663 F.3d 527 (1st Cir. 2011) (quoting 9C

Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 2582 (3d ed. 2010)). In order to succeed on a Rule

52(b) motion to amend, “the moving party must show that the Court's

findings of fact or conclusions of law are not supported by

evidence    in   the   record.”    Fairest-Knight      v.   Marine     World

Distributors, Inc., 2010 WL 500409, at *1 (D.P.R. 2010) (citations

omitted).
     Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 5 of 11
Civil No. 18-1286(RAM)                                                    5


     In their Motion for Amended or Additional Findings under Rule

52(b) of Fed. R. Civ. P., Plaintiffs request that the Court

incorporate previously proposed facts that were purposefully not

included   in   the   Opinion   and   Order.   (Docket   No.   269).   Yet,

Plaintiffs are reminded that they cannot relitigate issues through

a Rule 52(b) motion. See Nat'l Metal Finishing Co., 899 F.2d at

123. Further, the Court need not include all purported facts in

its findings, only those deemed to be material for the controversy

at bar. Several of the facts Plaintiffs seek to incorporate at

this juncture contain opinions, conclusions or valuations that

were consciously excluded from the findings of fact. However, upon

a careful review, Finding of Fact ¶ 101 shall be amended pursuant

to Plaintiffs’ request. (Docket No. 269 at 6). Plaintiffs did not

propose specific language. Amended Fact ¶ 101 shall thus read as

follows:

     101. The proposed 2019-2020 IEP prepared in part by
     Rivera-Toro provides the following regarding the
     application of ABA:

           2.Describe the strategies or methods that will
           be used to modify the identified behavior:

           1. Use techniques and strategies based on
           specialized ABA models, according on [sic] the
           diagnosis of [GAJVM]. The ABA approach,
           designed by a certified specialist, will be
           applied. In addition, visual cures, errorless
           teaching techniques, through discrete trials
           alternating simple and complex activities and
           short   and  long   activities   in   variable
           reinforcement schedules starting VRI and
       Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 6 of 11
Civil No. 18-1286(RAM)                                                             6


              progressing   to  token   boards  and                error
              correction procedures will be used.

       (Docket Nos. 184-1 ¶¶ 162-163, 166 and 211-9 at 2-3).

  B. Motion to Alter or Amend Judgment under Rule 59

       A    motion    that    asks     “the   court    to     modify   its   earlier

disposition of a case because of an allegedly erroneous legal

result is brought under Fed. R. Civ. P. 59(e).” Marie v. Allied

Home Mortg. Corp., 402 F.3d 1, 7 (1st Cir. 2005). see also United

States v. Pérez-Greaux, 382 F.Supp.3d 177, 178 (D.P.R. 2019). The

United States Court of Appeals for the First Circuit (“First

Circuit”) has held that altering or amending a judgment is “an

extraordinary        remedy    which    should    be   used    sparingly.”   United

States ex rel. Ge v. Takeda Pharm. Co., 737 F.3d 116, 127 (1st

Cir.       2013)   (internal     quotation       omitted).     Consequently,    the

decision to deny a Rule 59(e) motion is within the sound discretion

of the district court. See McCarthy v. Manson, 714 F.2d 234, 237

(2d Cir. 1983).

       Thus, a district court may grant reconsideration only if there

is a “manifest error of law, [...] newly discovered evidence, or

in certain other narrow situations [such as a change in controlling

law].” United States v. Peña-Fernández, 394 F.Supp.3d 205, 207

(D.P.R. 2019) (quoting Biltcliffe v. CitiMortgage, Inc., 772 F.3d

925, 930 (1st Cir. 2014)). The moving party bears the burden of

proving that one of these three conditions exist to warrant
        Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 7 of 11
Civil No. 18-1286(RAM)                                                                   7


reconsideration. See Sutherland v. Ernst & Young LLP, 847 F. Supp.

2d 528, 531 (S.D.N.Y. 2012).

        Courts will not readdress arguments presented but rejected

during the first judgment. See Rivera-Domenech v. Perez, 254 F.

Supp. 2d 232, 234 (D.P.R. 2003) (“Arguments previously considered

and rejected by the court may not be raised again by way of a Rule

59(e)    motion.”)      (emphasis       added).    Indeed,      “[w]hen    the     motion

simply regurgitates contentions that were previously made and

rejected,       the     movant    has    no     legal    basis    to      insist      upon

reconsideration.” Liu v. Mukasey, 553 F.3d 37, 39 (1st Cir. 2009);

see also Santa Cruz-Bacardi v. Metro Pavia Hospital, Inc., 2019 WL

4453620,     at   *     2   (D.P.R.     2019)     (internal     quotation     omitted)

(emphasis added) (“A motion for reconsideration is unavailable if

said request simply brings forth a point of disagreement between

the     court     and       the   litigant.”).        Moreover,     a     motion       for

reconsideration         which     presents      new     legal    arguments       is   not

appropriate under Rule 59(e). See Perrier-Bilbo v. United States,

954 F.3d 413, 435 (1st Cir. 2020); See also Banister v. Davis, 140

S.Ct. 1698, 1708 (2020) (holding that “Courts will not entertain

arguments that could have been but were not raised before the just-

issued decision.”).

        In the case at bar, Plaintiffs have not met their burden of

establishing the existence of a manifest error of law, newly

discovered evidence or any other extraordinary circumstance that
     Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 8 of 11
Civil No. 18-1286(RAM)                                                        8


would warrant relief under Rule 59(e). See Peña-Fernández, 394

F.Supp.3d at 207. As Defendants correctly identified in their

Response in Opposition (Docket No. 274), the points raised in

Plaintiffs’ Motion to Alter or Amend Judgment under Rule 59 of

Fed. R. Civ. P. (Docket No. 271) were discussed at length in the

Opinion and Order at Docket No. 260 and thus “may not be raised

again by way of a Rule 59(e) motion.” Rivera-Domenech, 254 F. Supp.

2d at 234.

     However,      Plaintiffs      present        two,   necessarily     novel

contentions regarding specifics of the Court’s Opinion and Order.

First, Plaintiffs argue that the Opinion and Order at Docket No.

260 is contrary to the previous Orders at Docket Nos. 62 and 80.

Plaintiffs    claim   that   the   Order     at    Docket   No.   62   required

“implementing the specific requirements of the 2017-2018 IEP” in

future IEPs. (Docket No. 271 at 13-14). This conclusion is not

supported by the text of the Order. (Docket No. 62). Instead, it

explicitly ordered:

             [T]he parties to convene a COMPU meeting on or
             before December 14, 2018 and prepare a new IEP for
             the remainder of the 2018-2019 school year designed
             by an ABA certified provider that applies ABA
             services throughout the educational process. If
             there are no ABA certified professionals available
             in Puerto Rico to design plaintiff’s IEP for 2018-
             2019, the DOE SHALL provide one at its expense. In
             designing the new 2018-2019 IEP, the DOE may
             propose that the ABA certified professional use
             services   it  currently   provides   to   disabled
             students. But the DOE is admonished that the final
             plan must be designed by an ABA certified
      Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 9 of 11
Civil No. 18-1286(RAM)                                                         9


            professional, apply ABA services, and count with
            the professional’s backing throughout the education
            process so that plaintiffs’ child may receive a
            FAPE.

      (Docket No. 62 at 7).1

      Further, Plaintiffs reiterated their view that the Court’s

previous order at Docket No. 80 mandating that ABA services be

applied    throughout      the   educational      process     requires     the

application of ABA services “100% of the time the child is in

school.” (Docket No. 271 at 4, 16). The Court disagrees with this

interpretation. The Court’s repeated attempts to facilitate a

settlement     agreement    between     the    parties      should   not   be

misconstrued    as   an   endorsement   of    Plaintiffs’    view.   The   ABA

services detailed in the proposed 2019-2020 IEP comply with the

Order at Docket 80 and would guarantee that GAJVM receive the ABA

therapies required throughout his education. Despite the arguments

raised in their Motion to Alter or Amend Judgment under Rule 59 of

Fed. R. Civ. P., the fact remains that in this case Plaintiffs

have not presented sufficient evidence or legal authorities to

sustain their requests. Specifically, Plaintiffs have not provided

any evidence or expert testimony             to establish that: (1) the

proposed 2019-2020 IEP is insufficient in the context of the IDEA;

(2) that the DOE is incapable of providing a fair and appropriate



1 Further, the Opinion and Order notes how Plaintiffs rejected subsequently
proposed IEPs despite having almost the exact same ABA specifications as the
approved 2017-2018 IEP. (Docket No. 260 at 51).
     Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 10 of 11
Civil No. 18-1286(RAM)                                                       10


public education; (3) how ABA services would            be implemented 100%

of the time; or even (4) that Starbright Academy can or does

provide ABA services 100% of the time.

     Second, Plaintiffs take issue with the Court’s order to

exhaust administrative remedies if the parties cannot agree to an

IEP for the 2020-2021 academic year. (Docket No. 271 at 27). The

First Circuit has recognized that there are “special benefits” to

exhausting    administrative     remedies   in    the    IDEA   context.    See

Frazier v. Fairhaven Sch. Comm., 276 F.3d 52, 60–61 (1st Cir.

2002).   Namely,    it     places      educational      professionals      with

specialized    knowledge   at    the    center   of     the   decision-making

process; gives educational agencies the opportunity to correct

shortcomings; and promotes accuracy, efficiency, agency autonomy,

and judicial economy. Id. (citations omitted). Given that the Court

has determined that the latest proposed 2019-2020 IEP complied

with the IDEA, the sufficiency and implementation of future IEPs

requires the expertise of the administrative agency.

                                III. CONCLUSION

     In light of the above, the Court GRANTS IN PART and DENIES IN

PART Plaintiffs’ Motion for Amended or Additional Findings under

Rule 52(b) of Fed. R. Civ. P. at Docket No. 269 and DENIES their

Motion to Alter or Amend Judgment under Rule 59 of Fed. R. Civ. P.

at Docket No. 271. Fact ¶ 101 of the Opinion and Order at Docket

No. 260 shall be amended accordingly.
    Case 3:18-cv-01286-RAM Document 278 Filed 10/09/20 Page 11 of 11
Civil No. 18-1286(RAM)                                                 11


     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 9th day of October 2020.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
